UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05655 DWS Municipal Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2011 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2011 Annual Report to Shareholders DWS Municipal Income Trust Ticker Symbol: KTF Contents 4 Portfolio Management Review 9 Performance Summary 11 Portfolio Summary 13 Investment Portfolio 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Cash Flows 27 Statement of Changes in Net Assets 28 Financial Highlights 30 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Tax Information 40 Dividend Reinvestment Plan 42 Investment Management Agreement Approval 46 Board Members and Officers 51 Additional Information The fund's investment objective is to provide a high level of current income exempt from federal income tax. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any losses. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Overview of Market and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when sold. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. DWS Municipal Income Trust returned 12.03% at net asset value for the annual period ended November 30, 2011. The fund's benchmark, the unmanaged Barclays Capital Municipal Bond Index, returned 6.53% for the 12-month period ended November 30, 2011.1 The fund ranked at the top the Morningstar Closed-End Municipal National Intermediate Funds category during the one-year period (as of 11/30/11, total returns based on net asset value out of 16 funds).2 The average return based on net asset value of the funds in the Morningstar Closed-End Municipal National Intermediate Funds category during the past 12 months ended November 30, 2011 was 7.95%. The fund's return based on market value was 16.69%. Municipals overall outperformed the broad taxable bond market, as measured by the Barclays Capital Aggregate Bond Index, which returned 5.52% for the same period.3 Over the period, the fund's traded shares went from a slight premium of 0.75% to a premium of 4.94%. The fund maintained its dividend of 7 cents per share through the fiscal period. As the period ended November 30, 2011 opened, negative news concerning budget struggles continued to surround the municipal market, with California, Illinois and Puerto Rico providing many of the headlines. In addition, municipal market sentiment was impacted by speculation that the November 2010 congressional election results could mean reduced federal aid for states and localities. Adding to pressure on municipal prices, issuance spiked higher in late 2010, as the pending December 31, 2010 expiration of the Build America Bonds program created under the American Recovery and Reinvestment Act caused issuers to predict higher future tax-exempt supply and interest rates going forward. As 2011 progressed, the municipal market rebounded, helped in large part by a sharp drop in supply. In addition, given very low U.S. Treasury bond rates, demand from institutional buyers crossing over from the taxable market contributed at times to support for municipal prices. These factors helped to counteract outflows from tax-free mutual funds for much of the period. Municipals also benefited as market interest rate levels led by U.S. Treasuries dropped on broader concerns over global growth and European sovereign debt.4 Given moderate inflation and concerns over growth and employment, the U.S. Federal Reserve (the Fed) kept the target for its benchmark short-term interest rate between 0% and 0.25% for the entire period. Municipal yields opened the period at relatively low levels by historical standards and declined across all maturities for the 12 months. With short rates anchored by the Fed, the municipal yield curve remained quite steep during the period. (When the yield curve is steep, it means that longer-term bonds provide a greater yield advantage vs. short-term bonds.)5 For the full 12 months, yields on two-year municipal issues fell by 18 basis points, from 0.60% to 0.42%, while bonds with 30-year maturities experienced a yield decline of 44 basis points, from 4.28% to 3.84%, resulting in a flattening of 26 basis points between two and 30 years. (100 basis points equals one percentage point. See the graph on the next page for municipal bond yield changes from the beginning to the end of the period.) Municipal Bond Yield Curve (as of 11/30/10 and 11/30/11) Source: Thompson Reuters This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. For the 12-month period, most municipal market credit spreads — the incremental yield offered by lower-quality issues vs. AAA-rated issues — widened, reflecting broader credit market concerns.6 However, while there were a handful of prominent issuer bankruptcies, such as Jefferson County, Alabama and American Airlines, the impact on the overall market was negligible and earlier fears of widespread defaults did not materialize. Positive Contributors to Performance The fund has the ability to leverage returns to shareholders through the issuance of preferred shares whose dividend rate is tied to short-term interest rates.7 With the Fed anchoring short-term rates near zero, the fund's cost of borrowing remained very low for the 12-month period, helping performance. In addition, the fund has achieved leverage through tender option bond programs under which high-quality municipal bonds are placed into a trust and serve as backing for the trust to issue short-term variable rate notes. The proceeds from these variable rate notes are then used to purchase additional bonds, increasing the fund's market exposure and income generation. This approach has also benefited from prevailing near-zero short-term rates. Given a steep yield curve and Fed policy oriented toward keeping interest rates low, the fund maintained significant exposure to bonds with remaining maturities in the 20-to-30-year range. This helped performance as longer-term issues benefited the most from falling interest rates and rising bond prices. While credit-oriented segments broadly underperformed, the story was mixed and the fund had exposure to such areas as BBB-rated hospital bonds and health-care-related issues that outperformed. Negative Contributors to Performance The fund had very low exposure to tobacco-related bonds, constraining returns to a degree, as the sector was one of the top-performing areas of the municipal market over the period. Our exposure to tobacco was, in part, limited by the fund's investment policy that generally requires that the fund invests substantially all of its net assets in tax-exempt municipal securities that are valued as investment grade at the time of purchase. Outlook and Positioning At the end of November 2011, the 10-year municipal yield of 2.22% was 106% of the 2.09% yield on comparable-maturity U.S. Treasuries, as compared to 94% twelve months earlier. The municipal yield curve remains steep, and we are currently maintaining significant exposure to bonds in the 20-to-30-year maturity range. The Fed has committed to maintaining its zero-interest-rate policy through at least the middle of 2013, which we believe is conducive to our current investment approach. We will continue to take a prudent approach to investing in the municipal market, while seeking to provide a high level of current income exempt from federal income tax. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Municipal Income Trust. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1998. · Head of U.S. Retail Fixed Income Funds. · Joined Deutsche Asset Management in 1983. · Over 35 years of investment industry experience. · BA and MBA, University of Massachusetts at Amherst. Michael J. Generazo, Director Co-Lead Portfolio Manager of the fund. Joined the fund in 2010. · Joined Deutsche Asset Management in 1999. · Over 18 years of investment industry experience. · BS, Bryant College; MBA, Suffolk University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Barclays Capital Municipal Bond Index is an unmanaged, unleveraged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of November 30, 2011, DWS Municipal Income Trust ranked as follows in the Morningstar Closed-End Municipal National Intermediate Funds category: 1-year, 1/16; 3-year, 1/14; 5-year, 1/14; and 10-year, 1/12. Rankings represent a fund's total return based on net asset value. 3The Barclays Capital Aggregate Bond Index is an unmanaged, unleveraged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities of 1 year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 4 "Sovereign debt" refers to government bonds issued in a foreign currency. 5The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 6Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 7Leverage is the use of various financial instruments or borrowed capital, such as margin, to increase an investment's potential return. Performance Summary November 30, 2011 Performance is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Total Returns as of 11/30/11 DWS Municipal Income Trust 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) 12.03% 17.06% 7.44% 7.28% Based on Market Price(a) 16.69% 25.59% 10.73% 8.27% Barclays Capital Municipal Bond Index(b) 6.53% 8.41% 4.75% 5.08% Morningstar Closed-End Municipal National Intermediate Funds Category(c) 7.95% 11.24% 4.38% 5.30% (a)Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market price reflects changes in market price. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. (b) The Barclays Capital Municipal Bond Index is an unmanaged, unleveraged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. (c) Morningstar's Closed-End Municipal National Intermediate Funds category represents muni national intermediate portfolios that invest in bonds issued by various state and local governments to fund public projects. The income from these bonds is generally free from federal taxes. To lower risk, these portfolios spread their assets across many states and sectors. These portfolios have durations of 4.5 to 7.0 years (or, if duration is unavailable, average maturities of five to 12 years). Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End Municipal National Intermediate Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 11/30/11 As of 11/30/10 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 11/30/11: Income Dividends (common shareholders) $ November Income Dividend (common shareholders) $ Current Annualized Distribution Rate (based on Net Asset Value) as of 11/30/11+ % Current Annualized Distribution Rate (based on Market Price) as of 11/30/11+ % Tax Equivalent Distribution Rate (based on Net Asset Value) as of 11/30/11+ % Tax Equivalent Distribution Rate (based on Market Price) as of 11/30/11+ % +Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on November 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Tax equivalent distribution rate is based on the Fund's distribution rate and a marginal income tax rate of 35%. Distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Closed-End Municipal National Intermediate Funds Category as of 11/30/11 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 1 of 16 1 3-Year 1 of 14 1 5-Year 1 of 14 1 10-Year 1 of 12 1 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 11/30/11 11/30/10 Revenue Bonds 72% 70% General Obligation Bonds 13% 14% Lease Obligations 9% 8% ETM/Prerefunded Bonds 6% 8% 100% 100% Quality 11/30/11 11/30/10 AAA 12% 15% AA 29% 27% A 44% 43% BBB 15% 12% BB — 3% 100% 100% Top Five State/Territory Allocations (As a % of Investment Portfolio) 11/30/11 11/30/10 California 14% 16% New York 14% 13% Florida 11% 9% Texas 10% 9% Illinois 7% 4% Asset allocation, quality and top five state/territory allocations are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Ratings are relative and subjective and are not absolute standards of quality. Credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 11/30/11 11/30/10 Effective Maturity 7.4 years 9.5 years Effective Duration 7.6 years 8.2 years Effective maturity is the weighted average of the maturity date of bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Interest rate sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 13. A Fact Sheet is available upon request. Please see the Additional Information section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings as of the month-end are posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. Investment Portfolio as of November 30, 2011 Principal Amount ($) Value ($) Municipal Bonds and Notes 115.1% Alabama 0.2% Camden, AL, Industrial Development Board Revenue, Series B, AMT, Prerefunded, 6.375%, 12/1/2024 Arizona 1.1% Arizona, Salt Verde Financial Corp., Gas Revenue: 5.0%, 12/1/2037 5.5%, 12/1/2029 Phoenix, AZ, Civic Improvement Corp., Airport Revenue, Series A, 5.0%, 7/1/2040 California 21.2% California, ABAG Finance Authority for Non-Profit Corps., Multi-Family Housing Revenue, California Hill Apartments, Series A, AMT, 0.15%*, 12/15/2032, LIQ: Fannie Mae California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area, Series F-1, 5.125%, 4/1/2039 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034 California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, 7.2%, 8/1/2039 California, South Bayside Waste Management Authority, Solid Waste Enterprise Revenue, Shoreway Environmental Center, Series A, 6.25%, 9/1/2029 California, Special Assessment Revenue, Golden State Tobacco Securitization Corp., Series 2003-A-1, Prerefunded, 6.75%, 6/1/2039 California, State General Obligation: 5.5%, 3/1/2040 6.0%, 4/1/2038 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Corrections, Series C, 5.5%, 6/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.25%, 4/1/2034 California, Statewide Communities Development Authority Revenue, American Baptist Homes of the West, 6.25%, 10/1/2039, GTY: American Baptist Homes of the Midwest Corona-Norco, CA, Unified School District, Election of 2006, Series A, 5.0%, 8/1/2031, INS: AGMC Kern, CA, High School District, Election of 2004, Series B, 5.0%, 8/1/2030, INS: AGMC Los Angeles, CA, Community College District, Election of 2008, Series C, 5.25%, 8/1/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series B, 5.0%, 5/15/2035 Port Oakland, CA, Series A, AMT, 5.0%, 11/1/2027, INS: NATL San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 Colorado 1.4% Colorado, E-470 Public Highway Authority Revenue, Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, Single Family Housing Revenue, Series B2, AMT, 7.25%, 10/1/2031 Colorado, State Educational & Cultural Facilities Authority Revenue, National Jewish Federation, Series D3, 0.11%*, 12/1/2037, GTY: Milwaukee Jewish Federation, Inc., LOC: JPMorgan Chase Bank NA Florida 10.8% Miami-Dade County, FL, Aviation Revenue, Series A, 5.5%, 10/1/2041 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A, AMT, 5.25%, 10/1/2033, INS: AGC Series A-1, 5.375%, 10/1/2035 Miami-Dade County, FL, Educational Facilities Authority Revenue, University of Miami, Series A, 5.75%, 4/1/2028 Miami-Dade County, FL, Expressway Authority, Toll Systems Revenue, Series A, 5.0%, 7/1/2035, INS: AGMC North Brevard County, FL, Hospital District Revenue, Parrish Medical Center Project: 5.5%, 10/1/2028 5.75%, 10/1/2038 Orlando & Orange County, FL, Expressway Authority Revenue: Series C, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 Georgia 7.3% Atlanta, GA, Airport Revenue, Series A, 5.0%, 1/1/2035 Atlanta, GA, Water & Wastewater Revenue, Series A, 6.25%, 11/1/2039 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series A, 5.5%, 2/15/2045 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2020 Series A, 5.5%, 9/15/2024 Series A, 5.5%, 9/15/2028 Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare Systems, 6.5%, 8/1/2038, INS: AGC Hawaii 2.7% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2039 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc.: Series D, AMT, 6.15%, 1/1/2020, INS: AMBAC 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Honolulu City & County, HI, Wastewater Systems Revenue, Series A, 5.25%, 7/1/2036 Idaho 1.0% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center: 5.0%, 7/1/2035, INS: AGMC 6.75%, 11/1/2037 Illinois 10.9% Chicago, IL, Airport Revenue, O'Hare International Airport: AMT, 5.5%, 1/1/2014, INS: AMBAC Series A, 5.75%, 1/1/2039 Series B, 6.0%, 1/1/2041 Chicago, IL, General Obligation, Series A, 5.25%, 1/1/2035 Illinois, Finance Authority Revenue, Advocate Health Care Network: Series B, 5.375%, 4/1/2044 Series D, 6.5%, 11/1/2038 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Memorial Health Systems, 5.5%, 4/1/2039 Illinois, Finance Authority Revenue, Northwest Community Hospital, Series A, 5.5%, 7/1/2038 Illinois, Finance Authority Revenue, Roosevelt University Project, 6.5%, 4/1/2044 Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place, Series B, 5.0%, 6/15/2050, INS: AGMC Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, State Toll Highway Authority, Senior Priority, Series A-2A, 0.12%*, 7/1/2030, LOC: Bank of Tokyo-Mitsubishi UFJ University of Illinois, Auxiliary Facilities Systems, Series A, 5.25%, 4/1/2041 Indiana 0.4% Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Kentucky 1.9% Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2042, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 1.1% Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maryland 0.6% Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital, 5.75%, 1/1/2033 Massachusetts 1.6% Massachusetts, Airport Revenue, U.S. Airways, Inc. Project, Series A, AMT, 5.875%, 9/1/2023, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Michigan 3.9% Michigan, State Building Authority Revenue, Series I-A, 5.375%, 10/15/2041 Michigan, State Building Authority Revenue, Facilities Program: Series H, 5.125%, 10/15/2033 Series I, 6.0%, 10/15/2038 Michigan, State Hospital Finance Authority Revenue, Henry Ford Health Hospital, 5.75%, 11/15/2039 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, 8.25%, 9/1/2039 Minnesota 0.3% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 Mississippi 0.3% Warren County, MS, Gulf Opportunity Zone, International Paper Co., Series A, 6.5%, 9/1/2032 Nevada 2.9% Clark County, NV, Airport Revenue, Series B, 5.125%, 7/1/2036 Henderson, NV, Health Care Facility Revenue, Catholic Healthcare West, Series B, 5.25%, 7/1/2031 New Jersey 4.8% New Jersey, Economic Development Authority Revenue, Cigarette Tax, 5.75%, 6/15/2034 New Jersey, Hospital & Healthcare Revenue, General Hospital Center at Passaic, ETM, 6.75%, 7/1/2019, INS: AGMC New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, Resource Recovery Revenue, Tobacco Settlement Financing Corp., Prerefunded, 5.75%, 6/1/2032 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series A, 5.5%, 6/15/2041 Series B, 5.5%, 6/15/2031 (a) Series A, 6.0%, 12/15/2038 Series A, Prerefunded, 6.0%, 12/15/2038 New Jersey, State Turnpike Authority Revenue, Series E, 5.25%, 1/1/2040 New Jersey, Tobacco Settlement Financing Corp., Series 1-A, 5.0%, 6/1/2041 New York 5.6% New York, State Agency General Obligation Lease, Higher Education Revenue, Dormitory Authority, City University, Series A, 5.625%, 7/1/2016 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2036 New York, State Housing Finance Agency Revenue, 400 East 84th Street Associates, Series A, 144A, AMT, 0.12%*, 5/15/2033, LIQ: Fannie Mae New York, Tobacco Settlement Financing Corp., Series B-1C, 5.5%, 6/1/2019 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second General Resolution, Series EE, 5.375%, 6/15/2043 Niagara Falls, NY, School District General Obligation, 5.6%, 6/15/2014, INS: AGMC North Carolina 1.0% North Carolina, Capital Educational Facilities Finance Agency Revenue, High Point University Project, 0.15%*, 12/1/2028, LOC: Branch Banking & Trust North Carolina, Electric Revenue, Municipal Power Agency, Series C, 5.375%, 1/1/2017 North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health System, Series D, 6.25%, 12/1/2033 North Dakota 0.7% Fargo, ND, Sanford Health Systems Revenue, 6.25%, 11/1/2031 Ohio 2.2% Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series A, 6.5%, 11/15/2037 Ohio, State Hospital Facility Revenue, Cleveland Clinic Health: Series A, 5.5%, 1/1/2039 Series B, 5.5%, 1/1/2039 Pennsylvania 2.4% Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical, 5.625%, 8/15/2039 Franklin County, PA, Industrial Development Authority Revenue, Chambersburg Hospital Project, 5.375%, 7/1/2042 Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Puerto Rico 4.1% Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.5%, 8/1/2044 Rhode Island 0.4% Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, University of Rhode Island, Series A, 6.25%, 9/15/2034 South Carolina 2.1% Greenwood County, SC, Hospital & Healthcare Revenue, South Carolina Memorial Hospital, 5.5%, 10/1/2031 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance, Series C, Prerefunded, 7.0%, 8/1/2030 South Carolina, State Ports Authority Revenue, 5.25%, 7/1/2040 Tennessee 3.1% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue, 5.0%, 12/15/2021 Jackson, TN, Hospital Revenue, Jackson-Madison Project, 5.625%, 4/1/2038 Shelby County, TN, Health, Educational & Housing Facility Board, Hospital Revenue, Methodist Health Care, Prerefunded, 6.5%, 9/1/2026 Sullivan County, TN, Health, Educational & Housing Facilities Board, Hospital Revenue, Wellmont Health Systems Project, Series C, 5.25%, 9/1/2036 Texas 13.6% Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Memorial Hermann Healthcare System, Series B, 7.25%, 12/1/2035 Harris County, TX, Houston Port Authority, Series A, AMT, 6.25%, 10/1/2029 Houston, TX, Airport Revenue, People Mover Project, Series A, AMT, 5.5%, 7/15/2017, INS: AGMC North Texas, Tollway Authority Revenue: First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 North Texas, Tollway Authority Revenue, Special Project Systems, Series D, 5.0%, 9/1/2032 Texas, Dallas/Fort Worth International Airport Revenue: Series A, 5.25%, 11/1/2038 Series A, AMT, 5.875%, 11/1/2016, INS: FGIC, NATL Texas, Industrial Development Revenue, Waste Disposal Authority, Series A, AMT, 6.1%, 8/1/2024 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series B, 0.782%**, 12/15/2017 Series B, 0.933%**, 12/15/2026 Series D, 6.25%, 12/15/2026 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.5%, 8/1/2021 5.5%, 8/1/2025 Texas, Southwest Higher Education Authority, Inc., Southern Methodist University Project, 5.0%, 10/1/2035 West Harris County, TX, Regional Water Authority, Water Systems Revenue, 5.0%, 12/15/2035 Vermont 0.1% Vermont, State Educational & Health Buildings Financing Agency Revenue, Fletcher Allen Health Care, Series A, 0.1%*, 12/1/2030, LOC: TD Bank NA Virginia 0.3% Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Washington 3.0% Port of Seattle, WA, Special Assessment Revenue, Series B, AMT, 5.75%, 9/1/2013, INS: NATL, LIQ: Safeco Insurance Company of America Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Washington, State Health Care Facilities Authority, Swedish Health Services, Series A, 6.75%, 11/15/2041 Washington, State Motor Vehicle Tax-Senior 520 Corridor Program, Series C, 5.0%, 6/1/2031 Wisconsin 2.1% Badge, WI, Tobacco Asset Securitization Corp., Prerefunded, 6.125%, 6/1/2027 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series A, 5.6%, 2/15/2029 Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc., Series A, 0.15%*, 8/1/2030, LOC: U.S. Bank NA Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, 6.625%, 2/15/2039 Total Municipal Bonds and Notes (Cost $518,515,777) Municipal Inverse Floating Rate Notes (b) 52.6% California 2.1% California, San Francisco Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (c) Trust: California, San Francisco Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-5, 144A, 13.693%, 4/1/2031, Leverage Factor at purchase date: 3 to 1 Florida 7.0% Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2023, INS: AGMC (c) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2024, INS: AGMC (c) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2025, INS: AGMC (c) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2026, INS: AGMC (c) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2032, INS: AGMC (c) Trust: Miami-Dade County, FL, Transit Improvements, Series 2008-1160, 144A, 9.261%, 7/1/2023, Leverage Factor at purchase date: 2 to 1 Massachusetts 5.0% Massachusetts, State Water Pollution Abatement Trust, Series 13, 5.0%, 8/1/2032 (c) Massachusetts, State Water Pollution Abatement Trust, Series 13, 5.0%, 8/1/2037 (c) Trust: Massachusetts, State Pollution Control, Water Utility Improvements, Series 3159, 144A, 13.632%, 8/1/2032, Leverage Factor at purchase date: 3 to 1 Nevada 6.2% Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/1/2028 (c) Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/1/2029 (c) Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/1/2030 (c) Trust: Clark County, NV, General Obligation, Series 3158, 144A, 13.633%, 6/1/2028, Leverage Factor at purchase date: 3 to 1 New York 17.1% New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2026 (c) Trust: New York, State Dormitory Authority Revenue, Series 2008-1189, 144A, 9.22%, 3/15/2026, Leverage Factor at purchase date: 2 to 1 New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2026 (c) Trust: New York, State Dormitory Authority Revenue, Series 3160, 144A, 13.634%, 3/15/2026, Leverage Factor at purchase date: 3 to 1 New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2024 (c) Trust: New York, State Dormitory Authority Revenue, Secondary Issues, Series 1955-3, 144A, 18.05%, 3/15/2024, Leverage Factor at purchase date: 4 to 1 New York, State Dormitory Authority Revenues, State Supported Debt, University Dormitory Facilities, 5.0%, 7/1/2025 (c) New York, State Dormitory Authority Revenues, State Supported Debt, University Dormitory Facilities, 5.0%, 7/1/2027 (c) Trust: New York, State Dormitory Authority Revenues, Series 3169, 144A, 13.63%, 7/1/2025, Leverage Factor at purchase date: 3 to 1 New York, Triborough Bridge & Tunnel Authority Revenues, Series C, 5.0%, 11/15/2033 (c) Trust: New York, Triborough Bridge & Tunnel Authority Revenues, Series 2008-1188, 144A, 9.22%, 11/15/2033, Leverage Factor at purchase date: 2 to 1 New York City, NY, Transitional Finance Authority Revenue, Series C-1, 5.0%, 11/1/2027 (c) Trust: New York City, NY, Series 2008-1190, 144A, 9.22%, 11/1/2027, Leverage Factor at purchase date: 2 to 1 Pennsylvania 2.3% Pennsylvania, State General Obligation, Second Series, 5.0%, 1/1/2025 (c) Trust: Pennsylvania, State General Obligation, Public Transit Improvements, Series 2008-1146, 144A, 9.22%, 1/1/2025, Leverage Factor at purchase date: 2 to 1 Tennessee 7.0% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2027 (c) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-3, 144A, 18.045%, 1/1/2027, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2026 (c) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-2, 144A, 18.05%, 1/1/2026, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2028 (c) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-4, 144A, 18.058%, 1/1/2028, Leverage Factor at purchase date: 4 to 1 Texas 2.3% Texas, State General Obligation, Transportation Commission Mobility Fund, 5.0%, 4/1/2025 (c) Trust: Texas, State General Obligation, Series 2008-1147, 144A, 9.22%, 4/1/2025, Leverage Factor at purchase date: 2 to 1 Virginia 3.6% Virginia, State Resource Authority, Clean Water Revenue, 5.0%, 10/1/2027 (c) Virginia, State Resource Authority, Clean Water Revenue, 5.0%, 3/25/2028 (c) Trust: Virginia, State Resource Authority, Clean Water Revenue, Series 2917, 144A, 11.237%, 10/1/2027, Leverage Factor at purchase date: 2.5 to 1 Total Municipal Inverse Floating Rate Notes (Cost $242,963,926) % of Net Assets Value ($) Total Investment Portfolio (Cost $761,479,703)+ Other Assets and Liabilities, Net ) ) Preferred Shares, at Redemption Value ) ) Net Assets Applicable to Common Shareholders * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rate as of November 30, 2011. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury bill rate. These securities are shown at their current rate as of November 30, 2011. +The cost for federal income tax purposes was $759,236,327. At November 30, 2011, net unrealized appreciation for all securities based on tax cost was $64,046,287. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $66,412,277 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,365,990. (a) When-issued security. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (d) $
